Title: To James Madison from James P. Watson, 8 November 1804 (Abstract)
From: Watson, James P.
To: Madison, James


8 November 1804, New York. “I take the Liberty of inclosing You a list [not found] of Seamen to whom I gave a protection to prevent their being pressed on Board of English Men of War, and to explain to You the Cause which made me take that Liberty of acting as a Consul without having an appointment by the United States. As my Motive had nothing else in View, than to prevent Good American Seamen from entering on Board of Foreign Vessels I hope my Conduct will not appear so strange.
“During the hurricane at Martinique I was among the Number of those Unfortunate ones which were cast away (14 Sail with their Cargoes which were Valued at 185000 Dollars). Having been in that Island as well as in other West India Islands frequently, the Capns. and Merchants of the Vessels and Cargoes Lost applied to me to act as Consul, there being none at Martinique, for the above mentioned purpose, with which for Reasons abovementioned I could not help Complying. After having done what the Caps. and Merchants wished me to do, the Latter Gentlemen have drawn up a Petition to the President, in which they explain a wish of my being appointed Commercial Agent at the Island of Martinique. Should you think me of any Utility, I shall accept that Post with Pleasure and use my utmost Endeavours of giving Satisfaction. In a few days I shall make free to hand You the Petition aforementioned.”
